DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 15 recites “back film removing unit configured to remove”, which requires only the generic structure “unit” coupled with the functional language “to remove the non-panel area of the panel unit while peeling off the peelable portion of the back film in the bending area of the flexible panel and keeping a remaining portion of the back film in the panel area” without reciting sufficient structure to perform the function claimed.  This will be interpreted as requiring a blade or supporting rod, and clamp or vacuum adsorption head described in applicant’s specification at paragraph 77, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HODSDON et al. (US 2006/0040081).
	Regarding claim 15, HODSDON teaches providing a panel unit 10 comprising a flexible substrate 12 and a back film 32 which are laminated, the panel unit cut with a laser so as to comprise a panel are 14 and 16 corresponding to a flexible panel and a non-panel area of 12 outside the panel area, wherein the panel area is separated such that the non-panel area is separated from the panel area while the peelable portion of the back film beneath 14 is completely peeled from the back film (figs. 1, 2A, and 4; paras. 26, 29, and 39).  HODSDON teaches a laser device (para. 26) for separating the panel and non-panel areas, but not a unit configured to peel the peelable portion.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a device to perform the method of HODSDON because automating a manual operation has been held per se obvious (MPEP 2144.04).  While HODSDON does not teach “keeping a remaining portion of the back film in the panel area”, this is a functional limitation that, unlike in a method claimed, is met if an apparatus is capable of performing such an intended use.  Any apparatus that can perform the function described by HODSDON (remove the panel entirely from the backing film) would be functionally capable of leaving a remaining portion of the film on the back, such as would occur if the backing was scored or perforated.  The material claimed need not be disclosed in order for a prior art to read on the limitation.


Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.
Applicant argues that “back film removing unit … to remove” in claim 15 should not be interpreted under 35 U.S.C. 112(f).  The structural limitation claimed is “unit”, which could be anything.  The generic structure claimed is limited only by the function “to remove the non-panel area … back film in the panel area”.  Any number of known structures could remove non-panel area, such as a suction apparatus, roller, wedge or knife, air or other fluid blasting, etc.  Because the claim only requires “unit” and functional language, it must be interpreted under 35 U.S.C. 112(f).
Applicant argues that HODSDON does not teach removing the back film from the panel while leaving a remaining portion on the panel.  Examiner agrees, and has herein withdrawn the previous rejection.  However, the argument presented does not apply to an apparatus as claimed in claim 15.  HODSDON does not teach the function claimed, so the method is allowable for that reason.  However, an apparatus performing the full separation of HODSDON would be capable of leaving a remainder when working with any number of materials that can crack or break.



Allowable Subject Matter
Claims 1-14 and 16-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  HODSDON is considered the closest prior art of record, but separating a display from a kerf portion and backing film is well-known in the art.  However, the prior art of record does not teach or fairly suggest a method of making a flexible display wherein backing film and non-panel area (kerf) are removed simultaneously from the panel area, wherein a portion of the backing film is left to remain on the panel portion after removing the panel area from the non-panel area.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        October 6, 2021